DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed November 25, 2022 have been fully considered but they are not persuasive. The Examiner notes that the rejection of claim 3 under 35 U.S.C 112(b) has been removed as Applicant has provided an explanation of the term d50, and how the results shown in Table 1 relates to the limitations recited in the claim.  Applicant has argued that reference to Ziolo et al., do not teach iron oxide particles having an irregular shape, particle sizes ranging from sub-micron to tens of microns, and a binder that forms a layer around the magnetite particles, and therefore cannot be utilized to reject the instant claims.  The Examiner respectfully disagrees.
With respect to Applicant’s argument regarding shape of the magnetite particles, the Examiner notes that paragraph 0005 of the instant specification (pre-grant publication) states that particles may have a flat or elongated shape (paragraph 0005).  Reference to Ziolo et al., teach magnetite particles having an elongated shape (page 4 lines 9-12) which the Examiner contends reads on the instant claim.  Additionally, the Examiner notes that the word “irregular” does not limit the particle shape in any specific way, thus any particle shape can be interpreted as being irregular.  As such, Applicant’s arguments regarding the shape of magnetite particles are not persuasive.
With respect to Applicant’s arguments regarding particle size, the Examiner notes that the claims recite particles sizes ranging from sub-micron to tens of microns.  The Examiner has broadly interpreted the claimed size range, sub-micron to tens of microns , as that it does not provide any specific numerical value limitations with respect to particle size.  The phrase “sub-micron” reads on any size less than a micron, whereas the phrase “tens of microns” reads on any size above 10 microns.  Reference to Ziolo et al., teach particles sizes ranging from 1 to 1000 nanometers, which is clearly within the sub-micron to tens of microns range recited in the claim.  As such, the Examiner contends that the particle size range recited in the claims is taught by reference to Ziolo et al., thus Applicant’s arguments are not persuasive.
With respect to Applicant’s arguments regarding the particles being separated by a resin, Applicant has argued that reference to Ziolo et al., teach magnetite particles formed on the surface of a resin, and do not teach the resin forming a layer around the particles.  The Examiner points to page 2 lines 45-46 of Ziolo et al., which states that magnetite particles are formed in and stabilized by a polymeric matrix (page 2 lines 45-46).  Ziolo et al., also teach the resin being utilized in powder form (page 3 lines 38-40) as an alternative to utilizing spheres or beads with magnetite formed on its surface.
With respect to the combination of Ziolo et al., in view of Bielek et al., reference to Bielek et al., is cited for teaching a composite substrate wherein magnetite particles are dispersed in a polyurethane layer in a manner wherein the particles are separated from one another by the polyurethane layer.  Because reference to Bielek et al., teach a polyurethane layer separating magnetite particles, the Examiner contends that one of ordinary skill in the art would have found it obvious to combine the teachings of Ziolo et al., in view of Bielek et al., to achieve the predictable result of separating the magnetite particles with a layer of polyurethane.  Given the teachings of Ziolo et al., in view of Bielek et al., the Examiner contends that combining the references meets all the limitations of the instant claims.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the combination of references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 13-18, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziolo et al., (EP 0,699,964) in view of Bielek et al., (US 6,387,485).
Regarding claims 1 and 15, Ziolo et al., teach a magnetic nanocomposite composition comprising a quantity of magnetite particles contained in a resin (page 2 lines 34-36) wherein the magnetite particles have a size distribution ranging from 1 to 1000 nanometers (page 3 lines 19- 21). Ziolo et al., teach the magnetite particles being nanocrystalline (page 3 lines 19-21) which reads on the particles having adjacent planar faces connected at a vertex and having multiple vertices. Ziolo et al., also teach the particles having irregular shapes (page 4 lines 9-14). Ziolo et al., teach the magnetite particles contained in a resin, but do not explicitly teach magnetite particles separated from one another by the resin.
Bielek et al., teach a composite substrate with adhesive and ferromagnetic properties comprising magnetite particles dispersed in a polyurethane layer such that the particles are separated from one another by the polyurethane layer (column 2 lines 41-49, figure 1 #’s 14, 15). The Examiner is reading the combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art (see MPEP 2141 III A). Reference to Bielek et al., clearly teach magnetite particles dispersed in a polyurethane layer in a manner wherein the magnetite particles are surrounded by polyurethane, and are not in contact with each other. As such, one of ordinary skill in the art would have found the claimed arrangement obvious. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ziolo et al., wherein the polyurethane layer forms a layer around magnetite particles such that the particles are separate from one another as combining prior art elements according to known methods requires only routine skill in the art.
Regarding claim 2, Ziolo et al., teach the particles having an elongated shape (page 4 lines 9- 14).
Regarding claims 13 and 14, Ziolo et al., teach the resin as an acrylic polymer (page 3 lines 26- 29). Additionally, Bielek et al., teach utilizing polyurethane as the binder (column 2 lines 27 and 41-49).
Regarding claim 16, Ziolo et al., in view of Bielek et al., do not explicitly teach a layer having a thickness in the order of 10 nanometers; however, the Examiner is reading this limitation as a change in size which would have been obvious to one of ordinary skill in the art. The MPEP states that where the only difference between the prior art and the claims is a recitation of relative dimensions, the claimed device is not patentably distinct from the prior art device. The Examiner contends that the combination of Ziolo et al., in view of Bielek et al., teach all the structural limitations of the claimed device, thus one of ordinary skill would expect the prior art device to capable of performing in the same manner as the claimed device. Given this view, changing the thickness of the polymer layer is viewed as a change in size which would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ziolo et al., in view of Bielek et al., wherein the polymer layer has a thickness on the order to 10 nanometers as changes in size require only routine skill in the art.
Regarding claim 17, Bielek et al., teach the particles dispersed in a polyurethane layer (column 2 lines 41-49), thus the coated particles are in contact with each other through the polyurethane layer.
Regarding claim 18, Ziolo et al., teach the proportion of magnetite to resin ranging from 0.001 to about 60 percent by weight (page 2 lines 34-36).
Regarding claim 42, Ziolo et al., teach the magnetite particles and polymer layer as a dry composite (page 2 lines 28-29).
Regarding claim 43, Bielek et al., teach the ratio of magnetite to polyurethane being greater than 75% (column 2 lines 55-56).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziolo et al., (EP 0,699,964) in view of Bielek et al., (US 6,387,485) as applied to claim 1 above, and further in view of Weidenfeller et al., (Composites: Part A 33, 2002, 1041-1053).
Regarding claim 3, Ziolo et al., in view of Bielek et al., do not teach magnetite particles having a d50 within the ranges of the claim.
Weidenfeller et al., teach magnetite filled polymers wherein magnetite 50 is utilized as a conductive particle (page 1043 right column, fifth paragraph, Table 2). Weidenfeller et al., teach that magnetite 50 has a d50 of 63 (Table 2) which meets the claimed range of 60-65. The Examiner is reading this combination as a simple substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III B). Reference to Weidenfeller et al., teach that magnetite 50 is suitable for increasing electrical and thermal conductivity of polymers (abstract), thus one of ordinary skill in the art would have found it obvious to utilize magnetite 50 as a conductive particle in a polymer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ziolo et al., in view of Bielek et al., to utilize magnetite 50 as a conductive particle as taught by Weidenfeller et al., as substitution of one known element for another to obtain predictable results requires only routine skill in the art.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziolo et al., (EP 0,699,964) in view of Bielek et al., (US 6,387,485) as applied to claim 1 above, and further in view of McDowell (US 5,541,570).
Regarding claims 8-10, Ziolo et al., in view of Bielek et al., do not teach a polymer having sub-micron particles and particles that are tens of microns in size.
McDowell teaches a force sensing ink comprising magnetic particles having a size distribution of 10 microns or less (column 3 lines 10-11) which reads on the sub-micron and tens of microns recited in the claim. McDowell also teaches different types of magnetic particles (column 3 lines 1-21) including magnetite, tin oxide, and molybdenum disulfide. The Examiner contends that tin oxide and molybdenum disulfide meets the limitations of void bearing and plate like shapes. McDowell teaches that it is advantageous to provide different types of conductive particles as a means of controlling the temperature and pressure responsiveness of a sensing layer (column 3 lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ziolo et al., in view of Bielek et al., to utilize two types of conductive materials in order to control temperature and pressure responsiveness as taught by McDowell.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798